Case 1:19-cv-01197-LO-TCB Document 52-10 Filed 11/20/19 Page 1 of 6 PageID# 1110




                             EXHIBIT 10
         Case
11/19/2019       1:19-cv-01197-LO-TCB          Document
                            Evo Morales’s controversial          52-10
                                                        flight over         Filedby11/20/19
                                                                    Europe, minute                 Page
                                                                                    heavily disputed minute2- The
                                                                                                              of 6Washington
                                                                                                                   PageID#   Post1111




  Evo Morales’s controversial flight over
  Europe, minute by heavily disputed
  minute
  By Max Fisher

  July 3, 2013 at 1:58 p.m. EDT


  The story of Bolivian Air Force flight FAB-001 is, to put it mildly, in dispute.


  What we do know is that the plane took off from Moscow late on Tuesday, carrying Bolivian
  President Evo Morales, who had expressed his support for NSA leaker Edward Snowden.
  Then, as the plane flew over central Austria, it took a sudden and unexpected 180-degree turn,
  landing in nearby Vienna. After some time, it left Vienna to resume its journey home to
  Bolivia. It flew over Italy, France, Spain and Portugal, stopping over in the Canary Islands,
  where it refueled around noon EST on Wednesday.


  What we don't know, and what has rapidly become a source of tremendous international
  controversy, is the answer to why flight FAB-001 took that u-turn. There a few competing
  narratives as to what happened and why. While we don't know how to reconcile them, if that's
  even possible, the competing narratives are revealing both for how they conflict and the big
  blank spots they appear to leave out.




                                                                  AD




https://www.washingtonpost.com/news/worldviews/wp/2013/07/03/evo-morales-controversial-flight-over-europe-minute-by-heavily-disputed-minute/   1/6
         Case
11/19/2019       1:19-cv-01197-LO-TCB          Document
                            Evo Morales’s controversial          52-10
                                                        flight over         Filedby11/20/19
                                                                    Europe, minute                 Page
                                                                                    heavily disputed minute3- The
                                                                                                              of 6Washington
                                                                                                                   PageID#   Post1112

  Bolivian narrative: 'North American imperialism'


  Bolivian officials have issued a flurry of statements, at first stating that France and Portugal
  had denied the flight permission to enter their air space, then later implying that Spain and
  Italy had done so as well. The officials charged two things: that European countries had done
  this because they believed Morales had secretly taken Snowden on board his plane and
  because they had been pressured by the United States.


  Bolivia's ambassador to the United Nations, who pledged to file a complaintaccusing foreign
  governments of "kidnapping" Morales, issued a statement saying, "We will demand
  appropriate explanations from those countries that submitted to North American imperialism
  and briefly put President Morales in such a helpless situation." Defense Minister Ruben
  Saavedra, also on the flight, told Bolivian media, "This proves with clarity an attitude of
  sabotage and plotting by the United States, pressuring European governments."




                                                                  AD




  Bolivian statements all seem to agree that the plane was searched by Austrian officials while in
  Vienna. But some – though not all – have hinted that they may not have agreed to the search.
  The country's UN ambassador called the search illegal and an act of aggression, but this line
  has not been repeated as widely as other complaints. A photo from inside the plane during the
  stop-over shows Morales smiling next to his Austrian counterpart, President Heinz Fischer.




https://www.washingtonpost.com/news/worldviews/wp/2013/07/03/evo-morales-controversial-flight-over-europe-minute-by-heavily-disputed-minute/   2/6
         Case
11/19/2019       1:19-cv-01197-LO-TCB          Document
                            Evo Morales’s controversial          52-10
                                                        flight over         Filedby11/20/19
                                                                    Europe, minute                 Page
                                                                                    heavily disputed minute4- The
                                                                                                              of 6Washington
                                                                                                                   PageID#   Post1113

  From there, Bolivians say, Spain said it would allow the flight to refuel in the Canary Islands.
  But they said that Spanish officials granted the permission on condition that they be allowed to
  search the plane.


  Austrian narrative: They landed for fuel, we searched with permission




                                                                  AD




  According to Austrian statements, flight FAB-001 requested permission to land in Vienna
  because the pilots believed they might not have had sufficient fuel. Austrians say they searched
  the plane with Morales' permission and checked the passports of all passengers, but called this
  "routine."


  French narrative: They had permission, but maybe not at first


  The European countries accused by Morales of diverting his flight and doing the United States'
  bidding have not been particularly talkative. France has issued the most information but it has
  also been difficult to parse.


  French government spokeswoman Najat Vallaud-Belkacem said, "France ended up authorizing
  the flight over its airspace by Mr. Morales' plane." But, according to the Associated Press, she
  would not say whether France had initially refused.




https://www.washingtonpost.com/news/worldviews/wp/2013/07/03/evo-morales-controversial-flight-over-europe-minute-by-heavily-disputed-minute/   3/6
         Case
11/19/2019       1:19-cv-01197-LO-TCB          Document
                            Evo Morales’s controversial          52-10
                                                        flight over         Filedby11/20/19
                                                                    Europe, minute                 Page
                                                                                    heavily disputed minute5- The
                                                                                                              of 6Washington
                                                                                                                   PageID#   Post1114




                                                                  AD




  "There was contradictory information about the identity of the passengers aboard one or two
  aircraft, because there was also a doubt about the number of planes that wanted to fly over
  France," French President Francois Hollande said in Germany, apparently allowing the
  possibility that the flight had been denied permission. "As soon as I knew that it was the plane
  of Bolivia's president, I immediately gave my authorization for the overflight."


  Spanish narrative: We didn't demand search


  The Spanish foreign ministry said on Tuesday that the flight had permission to enter its air
  space, apparently contradicting Bolivian claims that they did not.


  On Wednesday, Spanish Foreign Minister Jose Manuel Garcia-Margallo denied Bolivian
  charges that his country had demanded an inspection or made its permission contingent on
  this.




                                                                  AD




https://www.washingtonpost.com/news/worldviews/wp/2013/07/03/evo-morales-controversial-flight-over-europe-minute-by-heavily-disputed-minute/   4/6
         Case
11/19/2019       1:19-cv-01197-LO-TCB          Document
                            Evo Morales’s controversial          52-10
                                                        flight over         Filedby11/20/19
                                                                    Europe, minute                 Page
                                                                                    heavily disputed minute6- The
                                                                                                              of 6Washington
                                                                                                                   PageID#   Post1115

  Spanish Prime Minister Mariano Rajoy said in Berlin that, while FAB-001 had permission to
  refuel in the Canary Islands, it was important Snowden was not aboard.


  Portugese narrative: Fly through but don't refuel


  Portugal's foreign ministry said that it had granted permission for the plane to enter its
  airspace, contrary to Bolivian claims. But it said it had declined Bolivia's request for a
  refuelling stop in Lisbon, which it said was due to technical reasons.


  Italian and American narratives: silence


  No public comment yet from either. We'll update if this changes.


  The flight crew's narrative: We were low on fuel


  Audio purportedly taken from FAB-001's calls to Vienna air traffic control (more on the source
  and verifiability of the audio here) seem to have the flight crew requesting permission to land
  either because they were low on fuel or due to an indicator problem. "We need to land because
  we cannot get a correct indication of the fuel indication – we need to land," the pilot or co-pilot
  says in the audio.


  Austrian statements also indicated that the flight had requested to land because it was unsure
  if it had enough fuel.




                                                                  AD




https://www.washingtonpost.com/news/worldviews/wp/2013/07/03/evo-morales-controversial-flight-over-europe-minute-by-heavily-disputed-minute/   5/6
